UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 6, 2015 SECURITY FEDERAL CORPORATION (Exact name of registrant as specified in its charter) South Carolina 0-16120 57-0858504 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 238 Richland Avenue West, Aiken, South Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code):(803) 641-3000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors of Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 6, 2015, Security Federal Corporation (“Company”) and its financial institution subsidiary, Security Federal Bank (“Bank”), accepted the resignation of Director W. Barry Adams from the Boards of Directors of the Company and the Bank.Mr. Adams also served as Executive Vice President of the Bank.Mr. Adam’s resignation is effective immediately.Mr. Adams had served as a director of the Company and the Bank since 2012 and as Executive Vice President of the Bank since 2010.Mr. Adams is resigning for personal reasons.At the time of his resignation, Mr. Adams was a member of the Bank’s Trust Committee and Investment Committee of the Board of Directors; he did not serve on any committees of the Company’s Board of Directors.Mr. Adams’s letter of resignation did not indicate that his resignation was in connection with any disagreement with the Company pertaining to the Company’s operations, policies or practices. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. SECURITY FEDERAL CORPORATION Date: January 13, 2015 By: /s/ J. Chris Verenes J. Chris Verenes Chief Executive Officer
